Case 19-01298-5-JNC       Doc 760 Filed 10/09/20 Entered 10/09/20 11:41:29               Page 1 of 3

 SO ORDERED.

 SIGNED this 9 day of October, 2020.




                                              _____________________________________________
                                              Joseph N. Callaway
                                              United States Bankruptcy Judge
 ___________________________________________________________________



                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION


  IN RE:                               )
                                       )
  CAH ACQUISITION COMPANY 7, LLC d/b/a )                         Case No. 19-01298-5-JNC
  PRAGUE COMMUNITY HOSPITAL,           )
                                       )                         Chapter 11
           Debtor.                     )
                                       )

  CONSENT ORDER ALLOWING FOURTH APPLICATION BY GRANT THORNTON
   LLP AS FINANCIAL CONSULTANT FOR THE TRUSTEE FOR ALLOWANCE OF
  INTERIM COMPENSATION AND REIMBURSEMENT OF EXPENSES [DECEMBER
                      1, 2019 THROUGH JULY 31, 2020]

        This matter came before the Court on the Fourth Application by Grant Thornton LLP as

 Financial Consultant for the Trustee for Allowance of Interim Compensation and Reimbursement

 of Expenses [December 1, 2019 to July 31, 2020] (the “Application”), filed on September 4, 2020,

 requesting fees in the amount of $130,151.00 in fees and reimbursement of expenses in the amount

 of $0.00. The United States Bankruptcy Administrator for the Eastern District of North Carolina,

 (the “Bankruptcy Administrator”) conferred with Grant Thornton regarding a reduction to fees

 requested by Grant Thornton. No party objected to the Application. The Bankruptcy Administrator

 and Grant Thornton LLP, having conferred and agreed to a resolution, and in light of the pleadings

 and the record in this case, the Court makes the following findings of fact and conclusions of law:

                                                 1
Case 19-01298-5-JNC        Doc 760 Filed 10/09/20 Entered 10/09/20 11:41:29                Page 2 of 3




        1.      This case was filed as a voluntary chapter 11 on March 21, 2019. The Trustee filed

 a motion to employ Grant Thornton LLP as financial consultant to the Trustee on April 10, 2019,

 an amended motion was filed on April 18, 2019, and the Court approved the employment (effective

 as of March 21, 2019) on May 9, 2019.

        2.      Pursuant to communications with the Bankruptcy Administrator, Grant Thornton

 LLP has agreed to an additional voluntary reduction of $7,164.00 in professional fees and $0.00

 in reimbursable expenses sought pursuant to the Application.

        Based upon the foregoing findings of fact and conclusions of law, IT IS ORDERED,

 ADJUDGED AND DECREED as follows:

        1.      Pending a final hearing on the Application, Grant Thornton LLP is permitted and

 allowed interim compensation in the amount of $122,987.00 for fees, together with reimbursement

 of $0.00 for expenses, for a total of $122,987.00 as a Chapter 11 administrative claim for the period

 of December 1, 2019 through July 31, 2020.

        AGREED TO BY:

 BANKRUPTCY ADMINISTRATOR FOR
 THE EASTERN DISTRICT OF NORTH
 CAROLINA

 /s/ Marjorie K. Lynch
 Marjorie K. Lynch (State Bar No. 13594)
 Bankruptcy Administrator’s Office
 434 Fayetteville Street, Suite 640
 Raleigh, North Carolina 27601
 Telephone: (919) 334-3885
 Marjorie_lynch@nceba.uscourts.gov

 Bankruptcy Administrator


 GRANT THORNTON LLP

 /s/ Richard R.(Rob) Vanderbeek            _



                                                  2
Case 19-01298-5-JNC      Doc 760 Filed 10/09/20 Entered 10/09/20 11:41:29   Page 3 of 3




 Richard R. (Rob) Vanderbeek
 Managing Director
 Grant Thornton, LLP
 757 Third Avenue, Floor 9
 New York, NY 10017
 Telephone: 212-542-9748
 Email: rob.vanderbeek@us.gt.com

 Financial Consultant for the Chapter 11 Trustee


                                    END OF DOCUMENT




                                               3
